Citation Nr: 0109260	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include extra-schedular entitlement to 
pension under the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's seizure disorder with headaches warrants a 
20 percent disability evaluation; the veteran's low back pain 
with degenerative changes, warrants a 10 percent disability 
evaluation.  His blepharoconjunctivitis, chronic obstructive 
pulmonary disease, and prostatic hypertrophy each warrant a 
noncompensable disability evaluation.

3.  The veteran's disabilities do not permanently and totally 
preclude him from engaging in substantially gainful 
employment consistent with his age, education and 
occupational history.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes, to include extra-
schedular entitlement to pension under the provisions of 38 
C.F.R. § 3.321(b)(2), have not been met.  38 U.S.C.A. 
§§ 1155, 1502, 1521 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 4.15-4.17 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has no service-connected disabilities.  He 
maintains, in substance, that his various disabilities 
preclude him from securing any form of substantially gainful 
employment.  Accordingly, a favorable determination is 
requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  
In this regard, the veteran has been provided VA examinations 
and VA medical records have been obtained.  The veteran has 
not identified any additional medical records not already in 
the claims file.  

The veteran submitted a VA Form 21-526 in May 1998.  The 
veteran noted that he had completed two years of high school 
and that for the year prior to becoming totally disabled he 
had worked for a moving company for eleven months.  He said 
that he missed one month of work during this period.  He 
identified the date that he had last worked as approximately 
November 1973.  

A December 1998 VA hospital discharge summary report provides 
that the veteran was admitted for alcohol dependence.  He 
underwent detoxification and neurological consultation and 
was put on Dilantin.  The final diagnosis was Axis I alcohol 
dependence, substance induced mood disorder; Axis III history 
of seizure disorder, atrioventricular malformation left 
hemisphere per MRI; and an AXIS V Global Assessment of 
Functioning (GAF) score of 35 on admission and 58 on 
discharge.  An addendum provided the same final diagnoses 
except that Axis I diagnosis was alcohol dependence, and the 
GAF score at the time of discharge was 50.  

According to the report of a May 1999 VA general medical 
examination, the veteran was accompanied by his daughter who 
provided the history while the veteran appeared indifferent 
and said very little.  The veteran's daughter said that the 
veteran had suffered from seizures for at least 20 years.  
The veteran apparently had been placed on Dilantin but 
discontinued taking it.  He said that he had headaches only 
just before having a seizure.  The veteran's last seizure was 
noted to have occurred one week earlier, and it was noted 
that he had at least one a month.  The veteran's daughter 
also reported that he had a history of a cough productive of 
yellowish sputum, mostly in the morning.  He also had a long-
standing history of diarrhea with only one bowel movement a 
day, but it was usually of watery consistency.  The report 
reflected that the veteran's wife left him a year and one-
half earlier and that recently the veteran had moved in with 
his daughter and her family.  He had been unemployed for many 
years, though the daughter remembered that in the past he had 
worked for a moving company.  She also said that the 
veteran's wife supported him and took care of him most of 
this time.  

The veteran failed to appear for a barium enema or pulmonary 
function test.  Results of physical examination and 
laboratory tests were provided.  The veteran's lungs produced 
no wheezing and there were a few scattered rhonchi, most of 
which appeared post-cough.  Radiographic examination of the 
chest revealed hyperinflation of the lungs.  The veteran's 
abdomen was soft and nontender without masses or 
organomegaly.  The veteran's prostate was slightly enlarged 
and smooth.  PSA was normal at 0.5.  

An EKG was noted as normal.  It was indicated that an EEG 
done recently showed a localized disturbance n the left 
temporal or deep level of the left hemisphere, and that a 
recent CT scan showed findings consistent with a large 
bihemispheric arteriovenous malformation with no mass effect 
noted.  The assessment was active seizure disorder associated 
with EEG changes involving the left temporal lobe, 
noncompliance with anti-seizure medications;  large cerebral 
bihemispheric arteriovenous malformation; chronic tobacco and 
ETOH dependency with early alcoholic dementia; chronic 
diarrhea, etiology unclear; slight prostatic hypertrophy with 
normal PSA; chronic obstructive lung disease (by chest 
radiographic examination); and history of headaches, only 
just before a seizure.  

According to the report of a May 1999 VA eye examination, the 
veteran complained that he was unable to read.  On 
examination, the veteran's right eye uncorrected visual 
acuity was 20/80 at a distance and 20/200 near.  The best-
corrected visual acuity in the right eye was 20/30 at a 
distance and 20/20 near.  The veteran's left eye's 
uncorrected visual acuity was 20/80 at a distance and 20/200 
near.  The bet corrected visual acuity was 20/20 near and 
20/30 at a distance.  There was no diplopia.  Muscle function 
was smooth, accurate, full, and extensive.  On Goldman visual 
field test all findings were within normal limits in both 
eyes.  The diagnosis was blepharoconjunctivitis in both eyes.  
The examiner noted that the veteran had a history of having 
arteriovenous malformation but no mass or infarct.  There was 
no sign of any visual field loss or any obvious abnormality 
in the eye relating to that.  Again, the examiner noted that 
the veteran had blepharoconjunctivitis.

According to the report of a May 1999 VA spinal examination, 
the veteran was not working.  He complained of a painful 
lower back with difficulty getting out of a chair due to 
pain.  He said that he could not bend over and that prolonged 
standing was difficult.  He denied other joint trouble and 
had no complaints about his legs.  He said that the pain had 
been getting worse for a long time, but he was unable to 
remember since when.  He noted that sometimes his sleep was 
disturbed.  The veteran did not have a history of a specific 
injury or of medical treatment of the low back.

Examination of the dorsal spine revealed postural kyphosis, 
and muscle tone was noted to be moderate without any spasm.  
There was no specific tenderness.  Examination of the 
lumbosacral spine revealed that muscle tone was moderate and 
there was no spasm.  There was normal lordosis, and no 
scoliosis or kyphosis in the lumbar area.  Range of motion 
study revealed that extension was to 30 degrees with pain, 
and forward flexion was to 60 degrees with a complaint of 
pain.  Lateral flexion was to 25 degrees bilaterally, and 
rotation was to 20 degrees bilaterally.  Both lower limbs 
were negative for any neurological deficiency.  Muscle tone 
was moderate and there was no atrophy of the leg muscles.  
Reflexes were equal and plantar reflex was flexor.  Straight 
leg raising was 65 degrees bilaterally with complaint of 
pain, but Lasegue test was negative.  Sacroiliac strain was 
not painful on either side.  Radiographic examination of the 
lumbosacral spine was noted to show mild degenerative 
changes.  The diagnosis was complaint of low and upper back 
pain with mild degenerative changes in the lumbar area.  

The veteran was hospitalized for depression at a VAMC in 
December 1999 for depression.  He complained of weakness, 
drowsiness and headaches for five days, as well as fever and 
tightness in the chest.  He denied shortness of breath, 
coughing and chest pain.  He also denied nausea, vomiting and 
diarrhea.  It was noted that witnesses said that three days 
prior to his admission the veteran had a seizure.  The 
veteran reported having seizures up to three times a month.  
The report provided that the veteran was supposed to be 
taking Dilantin, but had not done so since a 1998 discharge.  
The veteran was started on Dilantin again during the 
hospitalization.  The primary diagnosis was ethanol 
dependence and seizure disorder.  

The report of a December 1999 CT scan of the head resulted in 
an impression of findings consistent with previously noted 
arteriovenous malformation in relation to the left 
temporoparietal region, with no indication of recent 
intracranial bleeding.  

Regarding subjective complaints, in correspondence received 
in September 1999 the veteran's daughter stated that she had 
witnessed her father have a seizure and then fall on the 
floor and lose control of his bodily functions.  She noted 
that he would still be in a daze one-half hour later.  She 
said that the seizures were increasing in frequency and once 
even happened when the veteran was outside on the sidewalk.  
She said that she had witnessed him groan in pain when 
getting off of a couch.  She said that he was unable to lift 
35 pounds.  She said that her father had to be reminded to do 
things as a child would be, and that he had a terrible 
problem remembering things.  

In January 2000, the veteran submitted correspondence to the 
RO alleging that his seizures occurred at least ten times a 
month with at least four of them being extreme.  He said that 
he would lose control of his bladder, shake and fall to the 
floor.  He said that the major seizures made him pass out and 
flail on the floor.  He added that he was unable to drive or 
even leave the house without assistance and had been found 
lying on the ground at his home by neighbors.  He said that 
his back condition was so severe that he could hardly get out 
of a chair and at times could not even do that without 
assistance.  He said that he was unable to lift 25 pounds 
without extreme pain.  

According to the August 1999 rating decision, the veteran's 
non-service-connected disabilities were seizure disorder with 
headaches, evaluated as 20 percent disabling under Diagnostic 
Code 8100-8910; and low back pain with degenerative changes, 
evaluated as 10 percent disabling under Diagnostic Code 5003 
- 5292; blepharoconjunctivitis, evaluated as noncompensable 
under Diagnostic Code 6018; chronic obstructive pulmonary 
disease, evaluated as noncompensable under Diagnostic Code 
6604, and prostatic hypertrophy, evaluated as noncompensable 
under Diagnostic Code 7527.  The combined evaluation was 
noted to be 30 percent disabling.  

In adjudicating the veteran's claim for pension, the Board 
must first evaluate the veteran's disabilities.  Disability 
ratings are determined by applying the criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule) 
found in 38 C.F.R. Part 4 (2000).  "Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7 (2000).

Seizure disorder with headaches

Pursuant to the Rating Schedule, a 20 percent evaluation is 
warranted for at least one major seizure in the last two 
years or at least two major seizures in the last six months.  
At least one major seizure in the last six months or two in 
the last year, or averaging five to eight minor seizures 
weekly, warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8910 (2000).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's 
seizures.  The medical evidence of record fails to show that 
the veteran suffered from at least one major seizure in the 
last six months or two in the last year, or averaged five to 
eight minor seizures weekly.  Diagnostic Code 8910.  The 
Board recognizes the veteran's testimony that he experiences 
seizures at least ten times a month.  However, there is no 
medical evidence supporting this assertion, such as a medical 
opinion or diagnosis, or outpatient treatment records showing 
continuous symptoms.  Ideally, any medical opinion would be 
based on a review of the record.  As a layperson, the veteran 
is competent to offer his own observations but is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, the veteran's own testimony is 
not competent medical evidence that he has more than five to 
eight minor seizures weekly, or that he had at least one 
major seizure in the last six months or two in the last year.  

Low back pain with degenerative changes

Under the Rating Schedule, degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion for the specific joint or joints involved.  When the 
limitation of motion for the specific joint or joints 
involved is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
rating is warranted for x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating 
is warranted for x-ray evidence of 2 or more major joints, or 
2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).

For the purpose of rating disability from arthritis, the 
lumbar vertebrae are considered groups of minor joints 
ratable on a parity with major joints.  38 C.F.R. § 4.45 
(2000).

Slight limitation of the lumbar spine warrants a 10 percent 
evaluation.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent evaluation, while severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).  

Moderate intervertebral disc syndrome, with recurrent 
attacks, warrants a 20 percent evaluation.  Severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief, warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  

Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2000).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's low back 
disability with degenerative changes.  First, there is no 
medical evidence of record that the veteran suffers from 
recurrent attacks of moderate intervertebral disc syndrome, 
which would warrant a 20 percent evaluation.  In fact, 
intervertebral disc syndrome, or symptoms thereof, have not 
been diagnosed or noted.  Diagnostic Code 5293.  The medical 
evidence also fails to demonstrate that the veteran suffers 
from lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, which would warrant a 20 percent 
evaluation.  Diagnostic Code 5295.

Turning to arthritis and limitation of motion, the Board 
notes that the evidence of record, including the May 1999 VA 
range of motion findings, is negative for any indication that 
the veteran's low back motion is more than slightly limited.  
Diagnostic Code 5292.  The Board recognizes that the veteran 
complains of low back pain that interferes with his 
functioning, that his daughter alleges to have observed this 
pain and that pain on extension and forward flexion was noted 
on examination in May 1999.  However, the veteran's pain on 
use is not comparable to moderate limitation of motion of the 
lumbar spine.  Diagnostic Code 5292.  In this regard, the 
veteran's flexion and rotation were pain free.  The fact that 
there was no atrophy noted indicates that the veteran's 
limitation of motion was only slight.  Further, there is no 
evidence that the veteran's complaints of pain are severe 
enough to warrant outpatient treatment.  As a result, the 
Board concludes that the veteran's low back disability, 
including pain on use, is correctly evaluated as 10 percent 
disabling, and a higher evaluation under sections 4.40, 4.45 
or 4.59 for complaints of pain is not warranted.  See DeLuca, 
8 Vet. App. at 202.


Blepharoconjunctivitis

The veteran's blepharoconjunctivitis is evaluated by analogy 
to conjunctivitis under 38 C.F.R. § 4.84a, Diagnostic Code 
6018 (2000).  Chronic conjunctivitis, other than trachomatous 
conjunctivitis, when active, with objective symptoms warrants 
a 10 percent rating.  There is no higher rating authorized 
for this disability.  Diagnostic Code 6018.  Similarly, the 
veteran's best-corrected visual acuity measured at a distance 
is noncompensable under the Rating Schedule.  See 38 C.F.R. 
§§ 4.75 and 4.84a (2000).  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's 
blepharoconjunctivitis.  Although this condition has been 
diagnosed, there is no objective medical evidence of record 
that it is active or results in any objective symptoms.  As a 
result, a zero percent evaluation is appropriate.  38 C.F.R. 
§ 4.31 (2000).

Prostatic hypertrophy

Pursuant to the Rating Schedule, hypertrophy of the prostate 
gland is evaluated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2000).  Voiding dysfunction requiring 
the wearing of absorbent materials which must be changed less 
than two times per day warrants a 20 percent evaluation.  
Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent evaluation.  
38 C.F.R. § 4.115a.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's prostatic  
hypertrophy.  The objective medical evidence of record is 
negative for any indication that the veteran must wear 
absorbent materials, or that he requires long-term drug 
therapy, 1-2 hospitalizations percent year, or intermittent 
intensive management.  38 C.F.R. § 4.115a; Diagnostic Code 
7527.  As the veteran's prostatic hypertrophy does not 
satisfy the requirements for a compensable evaluation, a zero 
percent evaluation is appropriate.  38 C.F.R. § 4.31.


Chronic obstructive pulmonary disease

Pursuant to the Rating Schedule, COPD is evaluated on the 
basis of pulmonary function testing, either measured forced 
expiratory volume or the diffusion capacity for carbon 
monoxide.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2000).  
Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's chronic obstructive 
pulmonary disease.  In this regard, the Board points out that 
the veteran failed to report for VA pulmonary function 
testing.  When entitlement to a benefit cannot be established 
or confirmed without a current VA examination, and a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase without good cause, the claim shall 
be denied.  See 38 C.F.R. § 3.655(b) (2000).  The Board 
points out that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Pension

Turning to the requirement for pension, a disability pension 
is payable to a veteran who served for 90 days or more during 
a period of war and who is permanently and totally disabled 
due to disabilities not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a).

A veteran may establish permanent and total disability for 
pension purposes, absent a combined 100 percent schedular 
evaluation by proving he or she has a lifetime impairment 
precluding him or her from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  A veteran who is considered permanently and 
totally disabled under these criteria is then awarded a 100 
percent schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17. 

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
unemployable by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).

The Board finds that the veteran's non-service-connected 
disabilities result in a combined 30 percent disability 
rating.  38 C.F.R. § 4.25 (2000).  This combined evaluation 
does not satisfy either of the schedular criteria for a 
permanent and total disability rating.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17.

The Board has considered, and rejected, the possibility of an 
extra-scheduler evaluation based on the veteran's 
disabilities, age, occupational background and related 
factors.  38 C.F.R. § 3.321(b)(2).  In this regard the Board 
notes that the veteran is approximately 53 years old and does 
have five years work experience.  The Board recognizes the 
veteran's testimony that he has not worked since 1973.  
However, there is no competent objective evidence that this 
failure to work is due to the severity of his disabilities.  
While the veteran's physical conditions, as described above, 
do result in some impairment, objectively that impairment has 
not been shown to preclude employment.  For example, the 
veteran has not submitted any employment or Social Security 
Administration records indicating that he cannot work due to 
these conditions.  Similarly, the veteran has failed to 
submit any medical opinions that he is unemployable due to 
these conditions.  

The Board acknowledges that according to the GAF scale, the 
veteran's December 1998 GAF score of 35 indicates that at 
admission he had some impairment in reality testing or 
communication OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter 
DSM- IV]; 38 C.F.R. § 4.125 (2000).  At discharge, however, 
his scores of 50 and 58 indicated that his functioning ranged 
from either serious symptoms OR any serious impairments in 
social, occupational or school functioning to moderate 
symptoms OR moderate difficulty in social, occupational, or 
school functioning.  Id.  

By definition, the GAF scale considers psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health-illness, and does not include impairment in 
functioning due to physical (or environmental) limitations.  
DSM-IV.  As a result, the veteran's GAF scores pertain only 
to the functional impairments caused by his diagnosed 
psychiatric conditions of alcohol dependence and substance-
induced mood disorder.  They do not address the functional 
impairments resulting from the veteran's physical conditions.  
The functional impairments caused by the veteran's alcohol 
dependence and substance-induced mood disorder are not 
relevant to a determination of his entitlement to pension.  
Primary drug and alcohol abuse is regarded as a product of 
willful misconduct and may not be considered in determining 
the veteran's entitlement to non-service-connected pension 
benefits, although organic diseases and disabilities which 
are the secondary result of the chronic use of alcohol and 
drugs will not be regarded as the product of willful 
misconduct.  38 C.F.R. § 3.301(b) (c) (2000).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a permanent and total disability rating for 
pension purposes. 

ORDER

Entitlement to a permanent and total disability rating for 
pension purposes, to include extra-schedular entitlement to 
pension under the provisions of 38 C.F.R. § 3.321(b)(2), is 
denied.

		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

